United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
U.S. POSTAL SERVICE, DALLAS NATIONAL
DISTRIBUTION CENTER, Dallas, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1387
Issued: January 26, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 25, 2011 appellant filed a timely appeal from the March 25, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs’ (OWCP) denying his request for
merit review. As more than 180 days elapsed from the issuance of the July 22, 2010 merit
decision to the filing of the current appeal, the Board has no jurisdiction over the merits of the
case.1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the nonmerit decision.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
1

For final adverse decisions issued prior to November 19, 2008, a claimant had up to one year to appeal to the
Board. See 20 C.F.R. § 501.3(d)(2). For final OWCP decisions issued on and after November 19, 2008, a claimant
has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).
2

5 U.S.C. § 8101 et seq.

FACTS
On March 18, 2010 appellant, then a 44-year-old mail handler, filed an occupational
disease claim stating that he first noticed pain in his right shoulder after pushing, pulling and
turning containers and loading trucks on January 15, 2010. He alleged that the repetitive
motions of his work caused tears to his right shoulder. Appellant indicated that he had been
taken off work for other medical problems, including his right shoulder and that he was released
to return to light-duty work on March 15, 2010. The employing establishment stated that he was
last exposed to conditions alleged to have caused his condition on February 3, 2010.
In support of his claim, appellant submitted a March 18, 2010 narrative statement, a
June 8, 2010 duty status report from Dr. Rankin, a family practitioner, which indicated that his
rotator cuff tear was consistent with repetitive use injury of pulling/pushing and physical therapy
reports dated June 8 and 15, 2010.
In statements dated March 30 and April 13, 2010, the employing establishment indicated
that appellant was off work prior to filing his claim and that he never reported an injury to his
supervisor.
In a June 21, 2010 letter, OWCP advised appellant of the deficiencies in his claim and
requested additional factual and medical evidence, including a comprehensive medical report
from his treating physician which contained an explanation as to how and why the incidents in
his employment caused or contributed to his right shoulder condition.
In response to the development letter, OWCP received several physical therapy reports, a
March 14, 2010 magnetic resonance imaging (MRI) scan and arthrogram of the right shoulder.
An initial consultation report dated June 8, 2010 from Liberty Health Care with an
illegible signature noted that appellant stated that he injured his right shoulder at work on
January 15, 2010. Examination findings were provided, which noted that his right shoulder was
depressed. No diagnosis was provided. In an unsigned progress note dated June 8, 2010, a
history was provided of appellant pushing a heavy cart on January 15, 2010 when he fell and felt
sharp pain in his right shoulder. It noted that he had been treated by his primary care physician
and his MRI scan showed a partial tear of the rotator cuff. A diagnosis of rotator cuff tear of the
left shoulder was provided.
By decision dated July 22, 2010, OWCP denied appellant’s claim on the grounds that
there was no medical evidence from a physician which contained a medical diagnosis in
connection with the injury and/or accepted work events.
On September 10, 2010 appellant requested a review of the written record before an
OWCP hearing representative. Additional evidence was submitted. By decision dated
November 29, 2010, the hearing representative denied appellant’s request for a hearing, finding
that it was untimely and the issue could be equally well addressed by requesting
reconsideration.3
3

Appellant did not appeal this decision.

2

On January 11, 2011 appellant requested reconsideration. In support of his request, he
submitted copies of evidence previously submitted along with an August 31, 2010 functional
capacity evaluation, physical therapy notes and medical progress notes regarding his right
shoulder: from an unknown provider; and medical records regarding other conditions such as his
right knee.
Reports dated March 24, April 22 and May 20, 2010 from Dr. Marvin E. Van Hal, a
Board-certified orthopedic surgeon, regarding appellant’s right shoulder condition were also
provided. In the March 24, 2010 report, he reported that appellant was a mail handler who was
working light duty. Dr. Van Hal noted that appellant reported a long history of pushing and
positioning carts and trailers and that on January 15, 2010 appellant had increased pain in the
arm and shoulder area. A diagnosis of right shoulder impingement with probable labral tear,
lateral epicondylitis with discomfort over the elbow region and cervical stain were provided.
The other reports from Dr. Van Hal reported on the status of appellant’s right shoulder condition.
In a June 8, 2010 amended initial medical narrative report, Dr. Mallapur S. Rao, a family
practitioner, provided a diagnosis of right shoulder rotator cuff tear, which he opined was
directly related to his occupation. He stated that appellant engaged in repetitive motions daily
that, over time, cause inflammation in the shoulder. Dr. Rao explained that this directly leads to
a weakening of the muscle structures which leads to tearing of the muscles. He noted the history
of injury as occurring on January 15, 2010 while appellant was pushing a heavy cart in the
performance of duty. Appellant reportedly was treated by his primary care physician,
Dr. Louis D. Zegarelli, who referred him to Dr. Van Hal due to positive MRI scan findings. He
was returned to work with restrictions as of June 8, 2010.
By decision dated March 25, 2011, OWCP denied further reconsideration of the merits.
It found that appellant did not provide any new and relevant medical evidence or show that
OWCP erroneously applied or interpreted a point of law.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,4
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) submit relevant and pertinent new evidence not previously
considered by OWCP.5 To be entitled to a merit review of OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.6 When a claimant fails to meet one of the above standards, OWCP

4

Section 8128(a) of FECA provides that the Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.
5

20 C.F.R. § 10.606(b)(2). See Susan A. Filkins, 57 ECAB 630 (2006); J.M., Docket No. 09-218 (issued
July 24, 2009).
6

Id. at § 10.607(a). See Robert G. Burns, 57 ECAB 657 (2006); S.J., Docket No. 08-2048 (issued July 9, 2009).

3

will deny the application for reconsideration without reopening the case for review on the
merits.7
ANALYSIS
The only decision before the Board is the March 25, 2011 nonmerit decision denying
appellant’s request for reconsideration of OWCP’s July 22, 2010 merit decision denying his
claim. The Board finds that he has not shown that OWCP erroneously applied or interpreted a
specific point of law or advanced a relevant new argument not previously considered.
Consequently, appellant was not entitled to a review of the merits of his case based on the first
and second above-noted requirements under 20 C.F.R. § 10.606(b)(2). The underlying issue is
medical in nature, whether he presented sufficient medical evidence supporting that employment
factors caused or aggravated his claimed right shoulder condition.
Appellant also submitted evidence, some which was previously of record. The Board has
held that the submission of evidence which repeats or duplicates evidence already in the case
record does not constitute a basis for reopening a case.8 Appellant also submitted physical
therapy treatment notes. Pursuant to section 8101(2) of FECA, the term physician includes
surgeons, podiatrists, dentists, psychologists, optometrists, chiropractors and osteopathic
practitioners within the scope of their practice.9 Lay individuals, such as physical therapists, are
not physicians as defined FECA. Therefore, their opinions do not constitute competent, relevant
evidence and cannot constitute a basis for reopening a case.10 The other evidence appellant
submitted, such as progress notes from an unknown provider, a functional capacity evaluation
and evidence pertaining to other conditions, are not relevant to the underlying issue of whether
his right shoulder condition is causally related to his employment duties.
Appellant also submitted new medical reports from Drs. Van Hal and Rao, which OWCP
found was insufficient to warrant a merit review of the case. The Board finds that Dr. Van Hal’s
reports are not relevant to the underlying issue of whether appellant’s right shoulder condition is
causally related to his employment as he did not offer his own opinion on causal relationship.
However, Dr. Rao’s June 8, 2010 report is new and it is relevant. He opined that appellant’s
right shoulder rotator cuff tear is directly related to the repetitive nature of his occupation and
explained the basis of his opinion. Because this medical evidence is new and relevant to the
underlying issue, causal relationship, the Board finds that appellant’s request for reconsideration
satisfies the third standard for obtaining a merit review of his claim.11 To require OWCP to
conduct a merit review, the evidence need only be new and relevant.12 If it should determine that
7

Id. at § 10.608(b).
March 16, 2009).

See Tina M. Parrelli-Ball, 57 ECAB 598 (2006); Y.S., Docket No. 08-440 (issued

8

Arlesa Gibbs, 53 ECAB 204 (2001); James E. Norris, 52 ECAB 93 (2000).

9

5 U.S.C. § 8101(2); Roy L. Humphrey, 57 ECAB 238 (2005).

10

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

11

V.B., 58 ECAB 725 (2007).

12

See 20 C.F.R. § 10.606(b)(3). See also Mark H. Dever, 53 ECAB 710 (2002).

4

the new evidence submitted lacks substantive probative value, it may deny modification of the
prior decision, but only after the case has been reviewed on the merits.13 The Board will set
aside OWCP’s decision denying reconsideration and remand the case for an appropriate final
decision on the merits.
On appeal, appellant set forth arguments regarding the merits of his claim. As noted, the
Board only has jurisdiction regarding whether OWCP properly denied a merit review of the
claim. In light of the disposition of this appeal, OWCP shall issue a decision that addresses the
merits of the claim.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the March 25, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
action consistent with this decision.
Issued: January 26, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

Donald T. Pippin, 54 ECAB 631 (2003).

5

